United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.B., Appellant
and
U.S. POSTAL SERVICE, HAMERSVILLE
POST OFFICE, Hamersville, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0431
Issued: October 20, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 28, 2021 appellant filed a timely appeal from a December 21, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $15,659.79 for the period October 1, 2019 through
December 5, 2020 for which she was without fault, because she concurrently received FECA
wage-loss compensation and Social Security Administration (SSA) age-related retirement benefits
without an appropriate offset; (2) whether OWCP properly denied waiver of recovery of the
overpayment; and (3) whether OWCP properly required recovery of the overpayment by deducting
$463.35 from appellant’s continuing compensation payments every 28 days.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 29, 2016 appellant, then a 63-year-old rural carrier, filed an occupational
disease claim (Form CA-2) alleging that she sustained a lumbar strain due to factors of her federal
employment, which included twisting and lifting mail repetitively. The claim form indicated that
her retirement coverage was under the Federal Employees Retirement System (FERS). OWCP
accepted the claim for lumbar strain and sciatica. It paid appellant wage-loss compensation on the
supplemental rolls commencing February 4, 2017 and on the periodic rolls as of April 30, 2017.
On November 4, 2020 OWCP forwarded a FERS/SSA dual benefits calculations form to
SSA to determine whether an offset of benefits was required.
On November 12, 2020 OWCP received a FERS/SSA dual benefit calculation transmittal
from SSA setting forth appellant’s SSA rate with FERS and without FERS commencing
October 2019. With FERS, appellant was entitled to a monthly SSA rate of $1,169.70 effective
October 2019 and $1,188.40 effective December 2019. Without FERS, she would have been
entitled to a monthly SSA rate of $85.10 effective October 2019 and $86.40 effective
December 2019.
On November 17, 2020 OWCP completed a FERS offset calculation form wherein it
tabulated the overpayment from October 1, 2019 through December 5, 2020. It determined the
overpayment amount by multiplying the daily FERS offset amount by the number of days in each
period. OWCP related that from October 1 through November 30, 2019 an overpayment was
created in the amount of $2,181.36, and from December 1, 2019 through December 5, 2020 in the
amount of $13,478.43. It found that the overpayment totaled $15,659.79.
In a preliminary overpayment determination dated November 17, 2020, OWCP advised
appellant that she received a $15,659.79 overpayment of compensation for the period October 1,
2019 through December 5, 2020 because her wage-loss compensation benefits had not been
reduced by her SSA age-related retirement benefits attributable to federal service. It also made a
preliminary determination that she was without fault in the creation of this overpayment. OWCP
advised appellant that she could submit evidence challenging the fact or amount of the
overpayment. It instructed her to complete an overpayment recovery questionnaire (Form OWCP20) to determine whether waiver should be granted, and if not, a reasonable repayment schedule
would be created. OWCP informed appellant that she should provide supporting financial
documentation, including copies of income tax returns, bank account statements, bills, pay slips,
and any other records to support income and expenses. It provided an overpayment action request
form and notified her that, within 30 days of the date of the letter, she could request a telephone
conference, a final decision based on the written evidence, or a prerecoupment hearing.
On December 2, 2020 appellant completed the Form OWCP-20. She requested waiver of
recovery of the overpayment because she did not realize that she had received an overpayment.
Appellant reported $2,915.00 in monthly income, $2,226.78 in monthly exp enses, and $122.00 in
assets (cash, checking account, and savings account). However, she did not submit any supporting
financial documentation.

2

By final decision dated December 21, 2020, OWCP found that appellant received an
overpayment of compensation in the amount of $15,659.79 for the period October 1, 2019 through
December 5, 2020 for which she was without fault. It also determined that, although she was not
at fault in the creation of the overpayment, the overpayment could not be waived as there was no
evidence to substantiate that recovery of the overpayment would defeat the purpose of FECA or
be against equity and good conscience. OWCP explained that appellant’s monthly income
exceeded her monthly expenses and, therefore, waiver of recovery of the overpayment was not
warranted. It required recovery of the overpayment by deduction of $463.35 from her continuing
compensation payments every 28 days.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA 2 provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.3 Section 8116 limits the right of an employee to receive compensation. While an employee
is receiving compensation, he or she may not receive salary, pay, or remuneration of any type from
the United States. 4
Section 10.421(d) of OWCP’s implementing regulations requires OWCP to reduce the
amount of compensation by the amount of any SSA age-related retirement benefits that are
attributable to the employee’s federal service. 5 FECA Bulletin No. 97-09 provides that FECA
benefits have to be adjusted for the FERS portion of SSA benefits because the portion of the SSA
benefit earned as a federal employee is part of the FERS retirement package, and the receipt of
FECA benefits and federal retirement concurrently is a prohibited dual benefit. 6
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $15,659.79 for the period October 1, 2019 through December 5,
2020 because she concurrently received SSA age-related retirement benefits and FECA wage-loss
compensation without an appropriate offset.
In its December 21, 2020 decision, OWCP found that an overpayment of compensation
was created for the period October 1, 2019 through December 5, 2020. The overpayment was
based on the evidence received from SSA with respect to age-related retirement benefits paid to
appellant. A claimant cannot receive both FECA compensation for wage loss and SSA age -related

2

Id.

3

Id. at § 8102.

4

Id. at § 8116.

5

20 C.F.R. § 10.421(d); T.B., Docket No. 18-1449 (issued March 19, 2019); S.M., Docket No. 17-1802 (issued
August 20, 2018).
6

FECA Bulletin No. 97-09 (issued February 3, 1997); N.B., Docket No. 18-0795 (issued January 4, 2019).

3

retirement benefits attributable to federal service for the same period. 7 The information provided
by SSA indicated that appellant received SSA age-related retirement benefits that were attributable
to federal service during the period October 1, 2019 through December 5, 2020. Consequently,
the fact of overpayment has been established.8
To determine the amount of the overpayment, the portion of the SSA benefits that were
attributed to federal service must be calculated. OWCP received documentation from SSA with
respect to the specific amount of SSA benefits that were attributab le to federal service. The SSA
provided the SSA rate with FERS, and without FERS for the specific period commencing
October 1, 2019 through December 5, 2020. OWCP provided its calculations for each relevant
period based on the SSA worksheet and in its November 17, 2020 preliminary overpayment
determination.
The Board has reviewed OWCP’s calculation of benefits received by appellant for the
period October 1, 2019 through December 5, 2020 and finds that an overpayment in the amount
of $15,659.79 was created.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an individual who is without fault in creating or
accepting an overpayment is still subject to recovery of the overpayment unless adjustment or
recovery would defeat the purpose of FECA or would be against equity and good conscience. 9
Thus, a finding that appellant was without fault does not automatically result in waiver of the
overpayment. OWCP must then exercise its discretion to determine whether recovery of the
overpayment would defeat the purpose of FECA or would be against equity and good conscience. 10
Section 10.436 of OWCP’s implementing regulations provides that recovery of an
overpayment would defeat the purpose of FECA if such recovery would cause hardship because
the beneficiary from whom OWCP seeks recovery needs substantially all of his or her current
income (including compensation benefits) to meet current ordinary and necessary living expenses
and, also, if the beneficiary’s assets do not exceed a specified amount as determined by OWCP
from data provided by the Bureau of Labor Statistics. 11 An individual is deemed to need

7

5 U.S.C. § 8116(d)(2); L.W., Docket No. 19-0787 (issued October 23, 2019); J.T., Docket No. 18-1791 (issued
May 17, 2019).
8

L.M., Docket No. 19-1197 (issued January 8, 2020).

9

5 U.S.C. § 8129(a)-(b).

10

C.B., Docket No. 20-0031 (issued July 27, 2020); L.S., 59 ECAB 350 (2008).

11

20 C.F.R. § 10.436. OWCP’s procedures provide that the assets must not exceed a resource base of $6,200.00
for an individual or $10,300.00 for an individual with a spouse or dependent plus $1,200.00 for each additional
dependent. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Final Overpayment Determinations,
Chapter 6.400.4a(3) (September 2018).

4

substantially all of his or her current income to meet current ordinary and necessary living expenses
if monthly income does not exceed monthly expenses by more than $50.00. 12
Section 10.437 of OWCP’s implementing regulations provides that recovery of an
overpayment is considered to be against equity and good conscience when an individual who
received an overpayment would experience severe financial hardship attempting to repay the debt;
and when an individual, in reliance on such payments or on notice that such paym ents would be
made, gives up a valuable right or changes his or her position for the worse. 13 OWCP’s procedures
provide that, to establish that a valuable right has been relinquished, an individual must
demonstrate that the right was in fact valuable, that he or she was unable to get the right back, and
that his or her action was based primarily or solely on reliance on the payment(s) or on the notice
of payment. 14
OWCP’s regulations provide that the individual who received the overpayment is
responsible for providing information about income, expenses, and assets as specified by OWCP.
This information is needed to determine whether or not recovery of an overpayment would defeat
the purpose of FECA or be against equity and good conscience. The information is also used to
determine the repayment schedule, if necessary. 15 Failure to submit the requested information
within 30 days of the request shall result in a denial of waiver of recovery, and no further request
for waiver shall be considered until the requested information is furnished. 16
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
As OWCP found appellant without fault in the creation of the overpayment, waiver must
be considered, and repayment is still required unless adjustment or recovery of the over payment
would defeat the purpose of FECA or be against equity and good conscience. 17
OWCP found that recovery of the overpayment would not defeat the purpose of FECA or
be against equity and good conscience as appellant’s monthly income exceeded her monthly

12

Id. at Chapter 6.400.4(a)(3) (September 2018).

13

20 C.F.R. § 10.437; see E.H., Docket No. 18-1009 (issued January 29, 2019).

14

Supra note 11 at Chapter 6.400.4(c)(3) (September 2018).

15

20 C.F.R. § 10.438(a); M.S., Docket No. 18-0740 (issued February 4, 2019).

16

Id. at § 10.438(b).

17

Supra note 15.

5

expenses. The Board finds that her monthly income exceeded her monthly expenses by the allotted
amount. Consequently, OWCP properly denied waiver of recovery of the overpayment. 18
LEGAL PRECEDENT -- ISSUE 3
Section 10.441 of Title 20 of the Code of Federal Regulations provides that if an
overpayment of compensation has been made to one entitled to future payments, proper adjustment
shall be made by decreasing subsequent payments of compensation, “taking into account the
probable extent of future payments, the rate of compensation, the financial circumstances of the
individual, and any other relevant factors, so as to minimize any hardship.”19 When an individual
fails to provide requested information on income, expenses, and assets, OWCP should follow
minimum collection guidelines, which state in general that government claims should be collected
in full and that, if an installment plan is accepted, the installments should be large enough to collect
the debt promptly.20
ANALYSIS -- ISSUE 3
The record supports that, in requiring repayment of the overpayment by deducting $463.35
from appellant’s compensation payments every 28 days, OWCP took into consideration the factors
set forth in section 10.441 and found that this method of recovery would minimize any resulting
hardship on appellant. Therefore, OWCP properly required repayment of the overpayment by
deducting $463.35 from her compensation payments every 28 days. 21
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount of
$15,659.79 for the period October 1, 2019 through December 5, 2020 for which she was without
fault, because she concurrently received SSA age-related retirement benefits and FECA wage-loss
compensation without an appropriate offset. The Board further finds that OWCP properly denied
waiver of recovery of the overpayment and properly required recovery of the overpayment by
deducting $463.35 from her continuing compensation payments every 28 days.

18

Id.

19

20 C.F.R. § 10.441.

20

J.R., Docket No. 20-1094 (issued January 5, 2021); R.O., Docket No. 18-0076 (issued August 3, 2018); Gail M.
Roe, 47 ECAB 268 (1995).
21

See id.

6

ORDER
IT IS HEREBY ORDERED THAT the December 21, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 20, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

